DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-4 in the reply filed on December 29, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Please contact Examiner Grace for assistance on cleaning up the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathieu (US 6,187,409).
In reference to Claim 1, Mathieu discloses a variety of new and unique formulations and mixtures of the invention developed to be enhanced formulations and mixtures as radical replacement for all manufacturing processes in which calcium silicate or cement-based formulations and mixtures that are utilized in the manufacturing of fire liner panel systems of the prior art (1:4-14).

In reference to Claim 2, Mathieu discloses the formula of Claim 1, as described above.
Mathieu discloses said formulations and mixtures of the invention DO NOT utilize any sand, gravel or steel reinforcement of the prior art as ingredients in formulating the new and unique formulations and mixtures of the invention (Mathieu does not require sand, gravel, or steel reinforcement).

In reference to Claim 3, Mathieu discloses the formula of Claim 1, as described above.
Mathieu discloses said formulations and mixtures of the invention are augmented with unusually high levels of fly ash, which are teachings not present, nor found in any of the prior art (33:Slurry Formulation Table).

In reference to Claim 4, Mathieu discloses the formula of Claim 1, as described above.
Mathieu discloses said formulations and mixtures of the invention are taught to be exclusively reinforced with glass fiber and glass reinforced woven mesh, which are teachings not present, nor found in any of the prior art (14:6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742